Jan Hamilton #08163
Chapter 13 Trustee
509 SW Jackson St
Topeka, KS 66603
785-234-1551


                             IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF KANSAS

IN RE:
Alphia May Stanley                                                           CASE NO: 16-40531

                                        Debtor(s)

          NOTICE OF FINAL CURE PAYMENT AND MOTION TO DEEM LOAN CURRENT
                    IN THE EVENT OF NO TIMELY RESPONSE (CONDUIT)

         Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), Jan Hamilton, Chapter 13 Trustee, files this
Notice of Final Cure Payment. The amount required to cure the default in the claim listed below has been paid in
full and all postpetition payments due have been timely paid.

Name of Creditor: US BANK TRUST NATIONAL ASSOCIATION
     Account #: 5477
    Ongoing payments are made:       direct by the debtor / _X_ through the trustee

    Amounts Disbursed By The Trustee:
    Claim Number: 13                                                   Amount Paid
      MORTGAGE ARREARS                                       $4,261.42
      ONGOING MORTG PYMNT - SECURED                          $18,460.49
      MORTGAGE ADMINISTRATIVE                                $3,799.68 principal and $154.18 interest
      POST-PETITION FEES & EXPENSES                          $650.00



If the Plan required ongoing payments to be made through the Trustee, the loan is now due for : July 2021, with
Debtor(s) to make such payment direct to the creditor.


                                        Statement from Holder of Claim




                     Case 16-40531        Doc# 118       Filed 06/03/21      Page 1 of 2
Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a Statement
as a supplement to the holder's proof of claim on the debtor(s), debtor(s)' counsel and the Chapter 13 Trustee,
pursuant to Fed.R.Bank.P. 3002.1(g), indicating 1) whether it agrees that the debtor(s) have paid in full the amount
required to cure the default on the claim; and 2) whether the debtor(s) are otherwise current on all payments
consistent with 11 U.S.C. 1322(b)(5).

The statement shall itemize the required cure or post petition amounts, if any, that the holder contends remain
unpaid as of the date of the statement. The statement shall be filed as a supplement to the holder's proof of claim
and is not subject to Rule 3001(f).

                        Consequences of Noncompliance with Fed.R.Bankr.P.3002.1(g)

    If the holder of a claim fails to timely provide any information required by Fed.R.Bank.P.3002(b), (c), or (g),
the Court will treat that failure as an admission that any default has been cured. The Court will then enter an
Order finding that all allowed claims have been paid in accordance with the plan, and with respect to any claim
secured by Debtor(s)' principal residence that continues beyond the term of the plan, that any prepetition or
postpetition defaults have been cured and the account is in all respects current through 06/30/2021, with no
escrow balance, late charges, costs or attorney fees owing.

                                                                      Respectfully submitted,
                                                                      /s/ - Jan Hamilton
                                                                    Jan Hamilton #08163
                                                                    Teresa L. Arnold #21586
                                                                    Chapter 13 Trustee
                                                                    509 SW Jackson St, Topeka, KS 66603
                                                                    785-234-1551, 785-234-0537(FAX)
                                                                    jan.hamilton@topeka13trustee.com
CR353/BB                                                            teresa.arnold@topeka13trustee.com

                                          CERTIFICATE OF SERVICE

    I hereby certify that a copy of the foregoing Notice of Final Cure Payment and Motion to Deem Loan Current
was served on the parties listed below by ordinary U.S. Mail or served electronically through the Court's CM/ECF
system at the e-mail address registered with the Court this date: June 03, 2021.

Alphia May Stanley | 12883 S Lewelling Rd | Carbondale, KS 66414-9282
GARY E HINCK PA | 512 SW 6TH AVE STE 100 | TOPEKA, KS 66603-3150
DEUTSCHE BANK NATIONAL TRUST COMPANY | % ROBERTSON, ANSCHUTZ & SCHNEID PL |
BANKRUPTCY DEPARTMENT | 6409 CONGRESS AVE STE 100 | BOCA RATON, FL 33487
DEUTSCHE BANK NATIONAL TRUST | % MILLSAP & SINGER | 612 SPIRIT DR | ST LOUIS, MO 63005
US BANK NATIONAL ASSOCIATION | % MILLSAP & SINGER LLC | 612 SPIRIT DRIVE | ST LOUIS, MO 63005
US BANK NATIONAL ASSOCIATION | % MILLSAP & SINGER LLC | 612 SPIRIT DRIVE | ST LOUIS, MO 63005
US BANK TRUST NATIONAL ASSOCIATION | as Trustee of Dwelling Series IV Trust . | c/o SN SERVICE
CORPORATION | 323 FIFTH STREET | EUREKA, CA 95501

                                                                   /s/ - Jan Hamilton, Trustee




                     Case 16-40531         Doc# 118       Filed 06/03/21       Page 2 of 2
